DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on May 3, 2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 6, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al., (Electrophoresis 2009, 30, 1497-1500) in view of Rosenfeld et al., (Lab Chip, 2014, 14, 4465-4474).
Regarding claims 1 and 10, Lu et al., teach forming a paper based microfluidic with wax comprising obtaining a hydrophilic, porous paper having a front and a back (page 1497 left column, first paragraph), depositing wax barriers on the front of the paper in various patterns (figure 1) wherein each pattern comprises a main channel, at least two fluid transfer channels, and a diagnostic area corresponding to the transfer channels (figures 1 A-C, figure 2 A). Lu et al., also teach the main channel in fluid communication with the transfer channels and the diagnostic area (figures 1 A-C, figure 2 A). Lu et al., also teach heating the paper to a temperature ranging 110°C to 150°C and subsequently cooling to room temperature (page 1497 right column second paragraph, page 1498 right column), and depositing one or more diagnostic reagents onto the paper (page 1499 right column, page 1500). Lu et al., do not teach depositing wax on the back of the paper (page 1497 right column second paragraph) such that all of the back layer is covered.
Rosenfeld et al., teach a paper based microfluidic device wherein wax is printed on both sides of the paper, and wicks through through the entire thickness of the paper (Experimental pages 4468-4469).  Rosenfeld et al., also teach cutting one or more microfluidic device from the paper (Expermental, pages 4469).  Rosenfeld et al., teach that it is advantageous to print wax on both sides of the paper as a means of forming shallower channels for sufficient dissipation of Joule heat (Experimental page 4469).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Lu et al., wherein wax is printed on both sides of the paper in 
Regarding claim 5, Lu et al., teach utilizing filter paper (page 1497 right column second paragraph).
Regarding claim 6, Lu et al., teach utilizing a printer to deposit wax (page 1498 left column second full paragraph).
Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al., (Electrophoresis 2009, 30, 1497-1500) in view of Rosenfeld et al., (Lab Chip, 2014, 14, 4465-4474) as applied to claim 1 above, and further in view of Mao et al., (US 2014/0017693).
Regarding claims 2 and 3, Lu et al., in view of Rosenfeld et al., do not teach an assay device comprising an identifying indicator.
Mao et al., teach cards for liquid sample collection wherein the cards comprise barcodes or QR codes printed on the surface of the card (paragraph 0059). The Examiner is reading this combination as combining prior art elements according to known methods to yield predictable results (see MPEP 2141 III). Barcodes and QR codes are well known and widely used in the art as a means of storing information about an article.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Lu et al., in view of Roselfeld et al., further in view of Mao et al., to provide a barcode or QR code on the substrate as combining prior art elements according to known methods to yield predictable results requires only routine skill in the art.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al., (Electrophoresis 2009, 30, 1497-1500) in view of Rosenfeld et al., (Lab Chip, 2014, 14, 4465-4474) in view of Mao et al., (US 2014/0017693) as applied to claim 2, and further in view of Hong et al., (US 2016/0051980).
Regarding claim 4, Lu et al., in view of Rosenfeld et al., in view of Mao et al., do not teach the identifying indicator being a calibration region.
Hong et al., teach a paper sensor wherein the sensor comprises a calibration color area (paragraphs 0042, 0043). Hong et al., teach that it is advantageous to provide a calibration color area as a means of comparing one or more test zones to report concentration of analytes (paragraph 0042).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Lu et al., in view of Rosenfeld et al., in view of Mao et al., to provide a calibration color area in order to compare test zones to report the concentration of analytes as taught by Hong et al.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al., (Electrophoresis 2009, 30, 1497-1500) in view of Rosenfeld et al., (Lab Chip, 2014, 14, 4465-4474) as applied to claim 1 above, and further in view of Whitesides et al., (US 2009/0298191).
Regarding claim 7, Lu et al., in view of Rosenfeld et al., teach utilizing a printer to perform steps (b) and (e) of claim 1 (Lu et al., page 1497 right column second paragraph), but do not teach depositing reagents with a printer.
Whitesides et al., teach a paper based assay device wherein ink-jet printing is utilized to deposit reagents onto the assay device (paragraph 0064). The Examiner is reading this combination as the use of a known technique to improve similar devices in the same way, which would have been obvious to one of ordinary skill in the art (see MPEP 2141 III). Reference to Whitesides et al., clearly teach that ink-jet printing can be utilized to deposit reagents, thus one 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Lu et al., in view of Rosenfeld et al., to utilize ink-jet printing to deposit reagents as taught by Whitesides et al., as use of a known technique to improve similar devices requires only routine skill in the art.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al., (Electrophoresis 2009, 30, 1497-1500) in view of Rosenfeld et al., (Lab Chip, 2014, 14, 4465-4474) as applied to claim 1 above, and further in view of Rolland et al., (US 2014/0295415).
Regarding claim 8, Lu et al., in view of Rosenfeld et al., do not teach repeated deposition of reagents after 10 minutes.
Rolland et al., teach paper based molecular diagnostic devices wherein reagents are printed onto the device, dried for 10 minutes, and printing additional reagents after the drying period (paragraph 0271). Rolland et al., teach that it is advantageous to print reagents at 10 minute intervals to allow for sufficient drying after the printing step (paragraph 0271).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Lu et al., in view of Rosenfeld et al., to deposit reagents at 10 minute intervals in order to allow for sufficient drying of the printed reagents as taught by Rolland et al.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAN A GERIDO whose telephone number is (571)270-3714.  The examiner can normally be reached on Mon-Fri 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DWAN A GERIDO/Examiner, Art Unit 1797                                                                                                                                                                                                        
/BRIAN R GORDON/Primary Examiner, Art Unit 1798